Citation Nr: 0902995	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1999 to July 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a cervical strain, effective July 14, 2006; awarded a 
noncompensable rating for hypertension, effective July 14, 
2006; and denied service connection for a low back 
disability.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of any low 
back disability. 

2.  Since July 14, 2006, the effective date of service 
connection, the veteran's hypertension has not been 
manifested by blood pressure readings of diastolic pressure 
that was predominantly 100 or more with definite symptoms or 
by systolic pressure that was predominantly 160 or more.  

3.  Since July 14, 2006, the effective date of service 
connection, the veteran's cervical spine strain has been 
manifested by subjective complaints of constant pain and 
tightening of the neck, and objective findings of chronic 
cervical sprain, forward flexion limited to 40 degrees, 
extension to 20 degrees, right lateral bending to 35 degrees 
and left lateral bending to 30 degrees, right and left 
rotation to 30 degrees, and a combined range of motion of not 
less than 190.  It has not been productive of any 
incapacitating episodes within any 12 month period.  
Ankylosis of the spine and complete ankylosis of the cervical 
spine are not shown.  Neurological manifestations including 
radiculopathy associated with the service-connected neck 
disability have not been shown.





CONCLUSION OF LAW

1.  The veteran's claimed low back disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for a compensable rating for hypertension 
have not been met since July 14, 2006, the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, DC 7101 (2008).

3.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met since July 14, 
2006, the effective date of service connection. 38 U.S.C.A. § 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and organic diseases of the nervous system, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The veteran's service medical records show that in September 
2000, he complained of sharp back pain that had been present 
for one day.  He denied any loss of sensation to the lower 
extremities.  There was tenderness over the T-12/L-1 area.  
There were no deformities along the spine.  The diagnosis was 
mechanical back pain.  The veteran was prescribed pain 
relievers and placed on light duty for four days.  A follow-
up visit the next day showed no further complaints of back 
pain.  In April 2001, the veteran complained of a sharp pain 
present in the left side of his back and stomach pain on the 
left side which had been present for 24 hours.  He stated 
that the pain increased when he walked and took deep breaths.  
He denied any trauma to the low back.  There were no signs of 
trauma, bruising, or tenderness to palpitation.  There was 
some swelling.  The assessment was muscle strain and the 
veteran was placed on pain relievers.  There are no further 
records relating to this incident.  In April 2002, the 
veteran complained of back pain that had begun that morning.  
He stated that the pain was sharp and constant.  He denied 
any trauma or injury to the low back.  He had a normal range 
of motion, and there were no deformities, erythemia, or edema 
of the low back.  There was mild tenderness to palpitation.  
The assessment was back strain.  The veteran was given pain 
relievers and placed on light duty for three days.  On 
separation examination in June 2006, the veteran reported 
that he had a history of recurrent back pain.  However, on 
physical evaluation, the veteran's low back was found to be 
within normal limits.

The veteran's service records demonstrate three isolated 
incidents in which he complained of back pain.  There is no 
evidence of trauma or injury to the low back.  For each 
incident, there was no further diagnosis or treatment.  The 
veteran received a normal evaluation at separation from 
service.  Therefore, the Board finds that the evidence does 
not demonstrate a chronic back disability during the 
veteran's service.  The Board accordingly finds that there 
was no combination of manifestations sufficient to identify a 
chronic low back disability during service.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the veteran's claim for service connection of a low 
back disability.  38 C.F.R. § 3.303(b).

Post-service clinical records show complaints of low back 
pain but no associated diagnosis.  For example, a December 
2006 VA treatment record shows the veteran complained of 
intermittent low back pain.  The veteran stated that 
something fell on his back while in the military.  The 
assessment was low back pain.  The plain was to employ back 
strengthening exercises. 

On VA spine examination in June 2007, the veteran reported 
episodic pain in his low back that had been present for many 
years.  He could not recall a specific history of injury.  
Examination of the spine revealed no deformity, muscle spasm, 
guarding, or scoliosis.  X-ray examination was within normal 
limits.  The examiner found the lumbar spine to be normal.  

While the veteran complained of low back pain, pain is not 
analogous to disability.  In regard to service connection, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Absent evidence of a current 
disability, service connection for a low back disability must 
be denied.  There is no competent medical evidence of record 
that demonstrates the presence of an current low back 
disability.  Because no low back disability has been 
currently diagnosed in this case, the Board finds that 
service connection for a low back disability is not 
warranted.

The Board has considered the veteran's claim that he has a 
low back disability related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The competent evidence of record does not demonstrate that 
the veteran has a low back disability.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.	Hypertension

The veteran's hypertension is rated as 0 percent disabling 
under Diagnostic Code 7101, which pertains to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Under 38 C.F.R. § 4.31, where the criteria 
for a compensable rating under a diagnostic code are not met, 
and the schedule does not provide for a zero percent 
evaluation, as in DC 7101, a zero percent rating will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2008).

Diagnostic Code 7101 defines hypertension as diastolic blood 
pressure predominantly 90 or greater.  Isolated systolic 
hypertension is defined as systolic blood pressure 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  A 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling, and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2008).

VA clinical records dated from December 2006 to September 
2008 show that the veteran sought treatment for high blood 
pressure.  In December 2006, the veteran stated that he had 
been diagnosed with hypertension and hyperlipidemia a few 
years earlier and suffered from chronic headaches related to 
high blood pressure.  He had never been prescribed medication 
for control of his hypertension.  His blood pressure readings 
that day were 159/97 and 160/100.  He was prescribed blood 
pressure medication.  At a January 2007 follow-up 
examination, the veteran complained of experiencing a 
fluttering in his chest.  An electrocardiogram revealed left 
ventricle hypertrophy.  The veteran was then followed while 
wearing a Holter monitor for 24 hours, which revealed 
episodes of palpitations and chest discomfort.  On general 
medical examination in May 2007, the veteran's blood pressure 
was recorded as 152/95, 146/90, and 147/96.  In June 2007, 
the veteran's blood pressure was recorded as 114/77.  At that 
time, due to his left ventricle hypertrophy, his blood 
pressure medication was adjusted.  In July 2007, the veteran 
reported to the emergency room with complaints of chest pain.  
His blood pressure was recorded as 140/88.  The assessment 
was left anterior thorax chest pain. 

On VA hypertension examination in February 2008, the veteran 
reported that he had had multiple high blood pressure 
readings while in service, but was not diagnosed with or 
treated for hypertension until June 2007.  He reported that 
he was continuing to take medication for high blood pressure.  
He reported no symptoms related to hypertension.  At that 
time, his blood pressure was recorded as 122/78 on each of 
the three times it was tested.  His blood pressure was found 
to be well controlled.  

Based on the evidence, the Board finds that the veteran's 
hypertension does not warrant a 10 percent rating under DC 
7101 since service connection was established.  The evidence 
fails to indicate diastolic blood pressure readings of 
predominantly 100 or more or systolic blood pressure readings 
of predominantly 160 or more as required for a 10 percent 
rating.  The evidence instead shows diastolic blood pressure 
readings which are predominately below 100 and systolic blood 
pressure readings which are all below 160.  Significantly, 
the veteran's service medical records also do not demonstrate 
diastolic blood pressure readings over 100.  Therefore, the 
Board finds that a 10 percent rating is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for hypertension, but, findings 
supporting a compensable rating have not been documented.  In 
addition, it has not been shown that the service-connected 
hypertension has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that staged 
ratings are not indicated because the weight of the credible 
evidence shows that the veteran's service-connected 
hypertension has been rated no more than 0 percent disabling 
since July 14, 2006, when service connection was established.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Cervical Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §  4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The veteran's cervical spine disability (cervical strain) has 
been rated 10 percent disabling under Diagnostic Code 5237 
(cervical strain) which is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008), 38 C.F.R. § 4.71a, DC 5237.  Other 
applicable diagnostic codes include DC 5243, which pertains 
to intervertebral disc syndrome, and DC 5242, which pertains 
to degenerative arthritis.  Those diagnostic codes are also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A maximum rating in this case of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

The veteran was discharged from service in June 2006.  The 
first post-service clinical record regarding the cervical 
spine is a VA examination in June 2007.  

At the time of the June 2007 VA examination, the veteran 
complained of episodic pain in his neck.  He reported that 
the flare-ups were infrequent and he had not undergone 
treatment for the pain.  He stated that he was able to lift, 
push, pull, and bend normally.  He had difficulty sitting in 
the car for long periods of time.  On physical examination, 
the veteran was observed to ambulate normally.  There were no 
significant functional limitations.  The cervical spine had 
no deformities and no tenderness to palpitation.  

Range of motion testing revealed forward flexion to 50 
degrees, extension to 20 degrees, right bending to 45 
degrees, left bending to 35 degrees, and 45 degrees of 
rotation to the right and left, with complaints of slight 
discomfort in the extremes of motion.  Upon repetitive 
movement, there was no additional pain or change in range of 
motion.  The assessment was chronic cervical sprain. 
VA clinical records dated from June 2007 to February 2008 do 
not demonstrate complaints or treatment for his cervical 
spine disability .

On VA spine examination in February 2008, the veteran 
reported that he had been experiencing cervical spine pain 
that had been getting worse over the past six years.  He was 
being treated with pain medication for relief.  He stated 
that the pain was experienced as a tightness in his neck and 
would occur mostly when he was stressed or in cold weather.  
He was able to do the activities of normal living and was 
able to lift and carry objects when not experiencing a flare-
up.  On physical examination, the veteran was able to hold 
his head in an erect position.  He had slight pain to 
palpitation. 

Range of motion testing revealed forward flexion to 40 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left rotation to 30 
degrees, with complaints of mild discomfort and tightness in 
the extremes of motion.  Upon repetitive movement, there was 
no additional pain or change in range of motion.  The 
assessment was a normal cervical spine examination. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that the limitation of motion of the 
veteran's cervical spine, as shown on VA examinations in June 
2007 and February 2008, fall at most within the requirements 
for a 10 percent rating:  greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.  
Limitation of flexion of the cervical spine to 30 degrees or 
less, combined cervical motion of 170 degrees or less, or 
muscle spasm or guarding severe enough to result in an 
abnormal spinal contour, are not shown.  38 C.F.R. § 4.71a, 
DC 5237.  Therefore, the General Rating Formula for Diseases 
and Injuries of the Spine cannot serve as the basis for an 
increased rating.

As the veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the veteran is entitled to 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examinations in June 2007 and in February 2008, the 
veteran denied experiencing any incapacitating episodes as a 
result of his cervical spine disability in the past 12 
months.  The record otherwise does not demonstrate that the 
veteran was prescribed bed rest by a physician.  Accordingly, 
the Board finds that he is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in June 2007, range of motion testing of the 
veteran's cervical spine revealed forward flexion to 50 
degrees, extension to 20 degrees, right bending to 45 degrees 
and left bending to 35 degrees, and 45 degrees of rotation to 
the right and left, with complaints of slight discomfort.  On 
VA examination in February 2008, range of motion testing of 
the veteran's cervical spine revealed forward flexion to 40 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, 30 degrees of rotation to the right 
and left, with complaints of mild discomfort and tightness in 
the extremes of motion.  Those ranges of motion would warrant 
a rating of 10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, limitation of flexion of the cervical spine to 30 
degrees or less, combined cervical motion of 170 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal spinal contour, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2008).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

On VA examination in June 2007, the veteran denied 
experiencing radicular symptoms related to his neck.  There 
was no evidence of atrophy, or sensory or motor deficiencies 
in the upper extremities.  Deep tendon reflexes were present 
and symmetrical bilaterally at +1. On VA examination in 
February 2008, the veteran denied experiencing radicular 
symptoms related to his neck.  No loss of reflexes, muscle 
atrophy, or sensory disturbances to the upper extremities 
were noted. 

The veteran has not complained of sensory abnormalities 
related to his neck disability, and examination has revealed 
no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present and his muscle 
strength is normal in the upper extremities, bilaterally.  
The findings in the medical records accordingly do not 
support a conclusion that the veteran has radiculopathy, or 
that he has any other objective neurological symptoms related 
to his neck disability.  The veteran is thus not entitled to 
an increased rating for his neck disability based upon 
consideration of any neurologic residuals because there are 
no independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, they occur 
only after certain activities, when he is stressed, or in 
cold weather.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
question before the Board, then, is whether the veteran is 
entitled to a separate rating for his neurological 
manifestations.  However, the veteran has not complained of, 
and the medical evidence does not demonstrate the presence 
of, neurological manifestations.  No objective neurological 
manifestations have been demonstrated or diagnosed by any 
physician.  Accordingly, the Board finds that the veteran is 
not entitled to a separate rating for neurological 
manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for veteran's neck disability, 
but, findings supporting a rating in excess of 10 percent 
have not been documented.  In addition, it has not been shown 
that the service-connected neck disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2006, when service connection became effective, the veteran's 
cervical spine disability has not warranted a rating higher 
than 10 percent.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2006 and in June 
2008; a rating decision in July 2007, a statement of the case 
in September 2007, and a supplemental statement of the case 
in March 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
20.1304.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied. 

An initial compensable rating for hypertension is denied.

An initial rating higher than 10 percent for a cervical spine 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


